IN THE SUPREME COURT OF THE STATE OF NEVADA

SHALONDA MOLLETTE, AS SPECIAL No. 80581
ADMINISTRATOR OF THE ESTATE
OF JOE N. BROWN, DECEASED, :
Appellant, IF | L. E D
Vs. st
GNL, CORP., A NEVADA AUG 3 4) 2022

CORPORATION; AND
THYSSENKRUPP ELEVATOR CORP.,
A FOREIGN CORPORATION,
Respondents.
SHALONDA MOLLETTE, AS SPECIAL No. 81151
ADMINISTRATOR OF THE ESTATE
OF JOE N. BROWN, DECEASED,
Appellant,

 

vs.
GNL, CORP., A NEVADA
CORPORATION; AND
THYSSENKRUPP ELEVATOR CORP.,
A FOREIGN CORPORATION,
Respondents.

 

ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion for a voluntary dismissal

of these appeals is granted. These appeals are dismissed. NRAP 42(b).

It is so ORDERED.
CLERK OF THE pony OURT
ELIZAB

 

Supreme Court
OF
NEvapA

CLERK’S ORDER

on 22-2716

 

 
SupREME COURT
OF
Nevaoa

CLERK'S ORDER

oy (say ie

 

cc:

Hon. Joanna Kishner, District Judge

Israel Kunin, Settlement Judge

Iqbal Law, PLLC

Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.

Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
Eighth District Court Clerk